Lacombe, J.,
(after t stating the facts as above.) But a single offense was committed by the tug, and there can be recovered, if at all, but one penalty therefor. It will be unnecessary to consider, therefore, any count or cause of action other than the one set out under the first section. If the vessel cannot be found in fault under the broad language of this section, it certainly cannot be so held under any of the others; and, if a violation of the first section can be shown, the penalty will be enforceable, and no inquiry into any alleged violation of the other sections will be necessary or profitable. On behalf of the tug, it is contended— First, that the acts complained of were not committed in waters adjacent or tributary to the harbor of New York, within the meaning of those words as used in the act; and, secondly, that the supervisor of the harbor has never prescribed the limits within which material shall not be dumped, and that, therefore, the prohibition of the statute has never taken effect.
The description of the waters with which the act is concerned — a description contained in' the first section — seems to be drawn with great care, and sets forth comprehensively and clearly just what area is the subject of legislation. The phrase used is, “in the tidal waters of the harbor of New York, or its adjacent or tributary waters, or in those of Long Island sound.” This 'language seems too plain to call for construction. The bodies of water referred to are (a) the harbor of New York, (b) -waters adjacent to the harbor of New York, (c) waters tributary to the harbor of New York, (d) Long Island sound; and as to each of these bodies of water there is a restriction of the application of the act to such waters Only as are tidal. As to this enumeration, it is to be noted that it covers not only the harbor projjer, but also water-ways by which commerce reaches that harbor, and it covers all such water-ways as are tidal. That congress chose this, language with a full appreciation of its meaning, and of the geographical situation to be dealt with, is plain from the reference to Long Island sound. This body of water would not be included within the three general enumerations, (a, b, c, swpra.) It is not adjacent to the harbor of New York, as the respondent argues. A part of the East river is included within that harbor, but that river runs beyond the harbor as far as Throgg’s neck and Willett’s point, where the Sound begins. The words “adjacent to” would therefore cover (to the eastward) only the East river, and to bring Long Island sound within the provisions of the act, it was necessary to name' it..
Much was said.upon the argument as to the harshness of a statute containing so comprehensive a condemnation of acts the doing of which could, it was urged, work no harm to the harbor. Such considerations, however, are for congress only. The legislation is concerned with a great *399harbor, and the water-ways through which commerce approaches it. It may well be that congress was satisfied that the only way to preserve them was by legislation of a drastic character, which should prevent the deposit of any foreign substance therein, except to such extent as a local officer charged with the oversight thereof might permit. At any rate, there is no obscurity in the language used. The rule in such cases is expressed by Judge Wallace, delivering the opinion of this court, in U. S. v. Church of the Holy Trinity, 36 Fed. Rep. 304:
“Where the terms of a statute are plain, unambiguous, and explicit, the courts are not at liberty to go outside of the language, to search for a meaning which it does not reasonably bear, in the effort to ascertain and give effect to what maybe imagined to have been or not to have been the intention of congress. Whenever the will of congress is declared in ample and unequivocal language, that will must be absolutely followed, and it is not admissible to resort to speculations of policy, nor even to the views of members of congress in debate, to find reasons to control or modify the statute. U. S. v. Railroad Co., 91 U. S. 72.”
The respondent further urges that the supervisor of the harbor has never prescribed the limits within which refuse material, etc., shall not be dumped, and that, therefore, the prohibition of the first section of the statute has never become operative. It is to be noted, in the first place, that congress has confided full power to the designated officer to fix limits for the dumping or deposit of material. That the designation of a lino coincident with high-water mark of the waters named in the act, as the limit within which dumping should not be allowed, would be within the power conferred by the act, is not disputed. With the exercise of such discretion the courts have nothing to do. That the designated officer has, by a hasty order, made the first section operative over so extensive an area, when in fact such extension was unnecessary and works great hardship, is not to be inquired into here. All we have to do is to see if the act and the order, taken together, have prescribed such limits as will make the acts yffiich the government avers it can prove against the Sadie a violation of the provisions of the first section. Such modification of the limits as may be necessary and proper can, no doubt, be obtained, but this court is not the place for that application.
In the next place, it is to be noted that, under the statute, it is not the supervisor of the harbor who is to prohibit dumping, etc., in the tidal waters named in the act. The act itself prohibits such dumping, “within the limits which shall be prescribed ” by that officer. These limits which he is to prescribe are the lines or boundaries on one side and the other of which, respectively, such material may and may not be dumped. The order made by him designates two lines, running, one north and the other west, from a point at the intersection of the meridian 73° 55' 36" W., and the parallel 40° 31' N. To the east and south of these lines it is expressly stated that the deposit of refuse material (repeating the phraseology of the first section) must take place. Why these lines are not thus made the limits of dumping within the meaning *400of the act, I am at a loss to conceive. Up to them all such material .is to be deposited; beyond them it is not to be deposited. The limits being thus fixed, the first section becomes operative, and persons or vessels .depositing such material within these lines, upon the waters enumerated in the act, become liable to the penalties prescribed thereby. Undoubtedly, by fixing the limits so far out to sea, the section becomes operative over all the tidal waters named therein, without exception, (save, perhaps, in the case of special permits,) but such result is within the plain letter of the act, and if it operates harshly, the court cannot afford relief. The decision of the district court sustaining the exception to the first cause of action is reversed, and the exception overruled. The decision of the district court as to the second, third, and fourth causes of action is sustained. The respondent did not on the argument object that the first cause of action failed to set forth the limits prescribed. It should do so, in the language used in the second cause of action. The district attorney may serve an amended libel, in accordance with this decision, within five days, and respondent may have the usual time to answer the same. No costs of either court to either party on this appeal.